Case: 14-50001      Document: 00513096031         Page: 1    Date Filed: 06/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-50001                                    FILED
                                  Summary Calendar                              June 26, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RUDOLPH TATUM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-128


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Rudolph Tatum has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Tatum has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50001      Document: 00513096031    Page: 2   Date Filed: 06/26/2015


                                  No. 14-50001

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.
      The record, however, reflects a clerical error in the written judgment.
The written judgment states that Tatum pleaded guilty to Count Two of an
indictment. In fact, Tatum pleaded guilty to Count Two of a superseding
indictment. Accordingly, we REMAND for correction of the clerical error in
the written judgment in accordance with Federal Rule of Criminal Procedure
36. See United States v. Higgins, 739 F.3d 733, 739 n.16 (5th Cir.), cert. denied,
134 S. Ct. 2319 (2014); United States v. Rosales, 448 F. App’x 466, 466-67 (5th
Cir. 2011).




                                        2